 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDBruce E.Kronenberger and Herbert Schoenbrod d/b/aAmerican Needle&Novelty Company, KentuckyManufacturing Company and Harrisburg Manufac-turing CompanyandCap Makers Union Local No.5, United Hatters, Cap and Millinery Workers Inter-national Union-,AFL-CIO. Case -13-CA-10127October 24, 1973DECISION AND ORDERBy MEMBERSFANNING,JENKINS,AND PENELLOOn March 24, 1972, Administrative Law Judge IJames Constantine issued the attached Decision inthis proceeding. Thereafter, the Respondent, Charg-ing Party, and General Counsel filed exceptions andsupporting briefs, and the General Counsel filed ananswering brief. On July 20, 1972, the Board issued anorder reopening the record and remanding the pro-ceeding to the, Regional Director for a further hearingbefore the Administrative Law Judge. On January 23,1973, the Administrative Law Judge issued the at-tached Supplemental Decision in this o proceeding.Thereafter, the Respondent and Charging Party filedfurther exceptions and supporting briefs and theCharging Party filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated 'its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2 andconclusions of the Administrative Law Judge and toadopt his recommended Order to the extent consis-tent herewith.TheAdministrativeLaw Judge finds thatRespondent's conversations with union representa-tives concerning its decision to cease its productionoperation at its Chicago facility did not rise to thestature of bargaining, but found that Respondent didnot act unlawfully in this respect as the decision is nota subject of mandatory bargaining, citingGeneral Mo-tors Corporation, GMC Truck and Coach Division,191NLRB 951. We agree with the Administrative LawJudge's finding that Respondent did not bargain.iThe title of "Trial Examiner" was changed to"Administrative LawJudge" effective August 19, 1972.2 The counsel for the Respondent has excepted to certain credibility find-ings made by the Administrative Law Judge It is the Board's establishedpolicy not to overrule an Administrative Law Judge's resolutions with respectto credibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91 NLRB 544, enfd. 188 F.2d 362(C.A. 3). Wehave carefully examinedthe record and find no basis for reversing his findings.However, we do not agree with his conclusion that thefailure to do so was not unlawful.The Respondentis a single, integrated, multiplantenterprise consisting of three plants. The employees ateach of the three plants are represented by a differentlocal of the United Hatters, Cap and Millinery Work-ers.Here,Respondent transferred the productionwork being performed at the Chicago plant to its Har-risburg plant with the resulting loss of employment ofnearly all the unit employees. The essence' of thetransaction was the transfer of work from one unit ofemployees to another, with all other work at the Chi-cago plant continuing. Thus, here, the same work isstill being performed in the same way only by employ-ees at another of the plants of the integrated enter-prise.In our opinion, the disposition of this case iscontrolled byFibreboard Paper Products Corp v.N.LR.B.,379 U.S. 203 (1964). InFibreboardthe em-ployer, without bargaining, subcontracted the mainte-nance work being performed at its plant to an inde-pendent contractor. The Court, in agreement with theBoard, held that such contracting is a mandatory sub-`ject of bargaining. In doing so, Chief Justice Warrennoted in the majority opinion:The Company'sdecision to contract out themaintenance work did not alter the Company'sbasic operation.The maintenance work still hadto be performed in the plant.No capital5invest-ment was contemplated;the Company merelyreplaced existing employees with those of an in-dependent contractor to do the same work undersimilar conditionsof employment.Therefore, torequire the employer to bargain about the matterwould not significantly abridge his freedom tomanage the business. [379 U.S. 213.]The fact that here the Respondent transferred thework from one location to another,rather than sub-contracting the work as inFibreboard,does notchange the result.It is well settled that an employerhas an obligation to bargain concerning a decision torelocate unit work.'ThusinWeltronic,supra,a caseverysimilar on its facts to the instant case,the Boardfound the employer acted unlawfully when withoutbargaining he moved unit work from one plant toanother with the ultimate result that 14 employeeswere laid off.In out view, the Board's decision inGeneral MotorsCorporation,GMC Truck &Coach Division,191NLRB951, ptn. for review denied470 F.2d 422 (C.A.D.C., 1972), is not controlling here.It is true that,3Weltromc Company,173 NLRB 235, cf.Shell Oil Company,149 NLRB305206 NLRB No. 61 AMERICAN NEEDLE & NOVELTY COMPANY535unlike inWeltronic,there was no further productionwork at the Chicago facility after the Respondentrelocated that work, although the other functions ofthe Chicago facility continued as before. However, inGeneral Motorsthe Board was concerned with a deci-sion which involved a significant investment or with-drawal of capital affecting the scope and ultimatedirection of the enterprise. Here there was no sale orarm's length transfer or any other transaction whichcould be said to rise to the level of the transaction theBoard was concerned with in that case. Rather, herethe transaction was simply a transfer within the samemultiplant enterprise of the production work beingperformed by 12 employees at Respondent's Chicagofacility. Thus, the considerations which led the Boardto conclude thatFibreboard, supra,was not applicableinGeneral Motors, supra,are not present in this case.Accordingly, we conclude that Respondent's fail-ure to bargain as to the decision to transfer work fromone unit to another constitutes a violation of Section8(a)(5) and (1).RemedyWe have found that Respondent violated Section8(a)(5) by unilaterally transferring work from one unitof employees to another. This transfer resulted in thelayoff of unit employees. We shall order Respondentto cease and desist from unilaterally transferring unitwork or otherwise making unilateral changes in theemployees' terms and conditions of employmentwithout consulting their designated bargaining agent.In order to insure that there is genuine bargainingover the decision to transfer work from one unit ofemployees to another, we shall order the Respondentto restore thestatus quo anteby reinstituting the pro-duction operation at the American Needle & Noveltyfacility in Chicago and to fulfill its statutory duty tobargain.We perceive no undo hardship to the Employer byrequiring it to resume its production operations at the'Chicago facility. The Chicago facility is still in exis-tence and presently performs much the same func-tions,with the exception of production, it did inNovember 1970, continuing to buy and supply rawmaterials to the Kentucky Manufacturing Companyand the Harrisburg Manufacturing Company, andcontinuing to sell the caps produced at those compa-nies. The building which housed the American Needle& Novelty production operation still stands and Kro-nenberger continues as a member of the partnershipwhich owns the building and as Respondent's chiefmanaging official.Since the loss of employment of unit employeesstems directly from Respondent's unlawful action infailing to meet' its bargaining obligation, we believethat a meaningful bargaining order can be fashionedonly by directing Respondent to offer unit employeesimmediate and full reinstatement to their former jobsor, if those jobs no longer exist, to substantially equiv-alent positions without prejudice to their seniority orother rights and privileges and to make them wholefor any loss of earnings suffered by reason of theirunlawful termination, by payment to them of a sumof money equal to that which normally would havebeen earned from the date of their layoff to the dateof Respondent's offer of reinstatement, less net earn-ings during such period, with backpay computed ona quarterly basis in the manner established by theBoard in F.W. Woolworth Company,90 NLRB 289.Backpay shall carry interest at the rate of 6 percentper annum as set forth inIsis Plumbing and HeatingCo., 138 NLRB 716.AMENDED CONCLUSIONS OF LAW1.In view of the above, we substitute the followingfor the Administrative Law Judge's conclusion 4(a)and (b):"(a)Failing and refusing to bargain with the Unionconcerning the decision to move unit work from theChicago facility to other facilities."(b) Failing and refusing, upon request, to providetheUnion with relevant information to enable theUnion to bargain."2.We do not adopt the Administrative LawJudge's conclusion 7.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, BruceE.Kronenberger and Herbert Schoenbrod d/b/aAmerican Needle & Novelty Company, KentuckyManufacturing Company and Harrisburg Manufac-turing Company, Chicago, Illinois, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively in good faithwith the Union by refusing, upon request, to sign thecollective-bargaining agreement embodying the termsand conditions of employment on which Respondentand the Union had reached agreement in August1969. (This follows the form adopted by the Board inHouchens Market of Elizabethtown, Inc.,155 NLRB729, 730.)(b)Refusing to bargain with the Union as to thedecision to transfer unit work; and unilaterally trans-ferring unit work without bargaining with the Union 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDor any other union the employees may select as theirexclusive bargaining representative.(c)Refusing to provide the Union, upon request,with relevant information to enable the Union to bar-gain over the decision to transfer unit work.(d)Varying or changing the terms or provisions ofa contract entered into with the Union in August1969, by payinglessthan the wages called for by saidcontract without first consulting-and bargaining withthe Union concerning such changes.(e)Failing and refusing to remit checked-off duesto the Union- pursuant to the collective-bargainingagreement reached by the parties in August 1969.(f)Failing and refusing to transmit to the Union'shealth,welfare, and retirement funds contributionsrequiredby the collective-bargaining agreementreached by the parties in August 1969.(g) In any other manner failing or refusing to bar-gain collectively on behalf of the employees in theappropriate unit.-2.Take the following affirmative action designedto effectuate the policies of the Act:(a)Upon request by the Union, sign a written con-tract embodying all agreed-upon terms between Re-spondent and the Union covering employees in.theaforesaid appropriate unit.(b)Upon request by the Union, bargain collec-tively with the Union with respect to the decision totransfer the production operations of American Nee-dle & Novelty Company, and, if an understanding isreached thereon, reduce to writing and sign any agree-ment reached as the result of such bargaining.(c)Reinstate at the American Needle & NoveltyCompany's Chicago plant the work previously per-formed by unit employees represented by the Unionand offer to these employees immediate and full rein-statement to their former jobs or, if those jobs nolonger exist, to substantially equivalent positionswithout prejudice to their seniority or other rights andprivileges, and make them whole for any loss of paysuffered by them in the manner set forth in the sectionabove entitled "The Remedy."(d) Bargain collectively with the Union as the ex-clusive bargaining representative of the Respondent'semployees in the appropriate unit with respect to wag-es, hours, and other terms and conditions of employ-ment and upon request by said Union furnish it withrelevant information necessary to enable it to bargainover the decision to transfer unit work.(e)Remit to the Union dues checked off and to bechecked off pursuant to the collective-bargainingagreement reached by the parties in August 1969, andrequired by said contract to be turned over to theUnion by the Respondent.(f)Transmit to the Union's health, welfare, andretirement funds contributions according to the perti-nent provisions of the collective-bargaining agree-ment mutually agreed upon by the parties in August1969.(g)Reimburse employees who worked in said ap-propriate unit for the amount of wages they lost whengranted increases of 8 cents an hour instead of 10cents an hour as required by the contract agreed uponin August 1969.(h) Preserve and, upon request, make available tothe Board or its agents for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(i)Post at its place of business at Chicago, Illinois,copies of the attached notice marked "Appendix." 4Copies of said notice, on forms provided by the Re-gional Director for Region 13, after being duly signedby Respondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(j)Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaint be dis-missed insofar as it alleges violations of the Act notfound herein.4In the eventthat this Order is enforced by a Judgmentof a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees thatWE WILL NOT refuse to execute with Cap Mak-ers Union Local No. 5, United Hatters, Cap andMillineryWorkers International Union, AFL-CIO, a contract containing the provisions uponwhich we have reached agreement concerning AMERICAN NEEDLE & NOVELTY COMPANY537wages, hours of employment, and other condi-tions of employment, covering employees in thebargaining unit described below.WE WILL NOT refuse to give said Union relevantinformation which will enable it to bargain col-lectively with us with respect to our decision totransfer unit work.WE WILL NOT refuse to bargain with the Unionas to the decision to transfer unit work, or unilat-erally transfer unit work without bargaining withtheUnion, or any other union the employeesmay select as their exclusive bargaining represen-tative.WE WILL NOT refuse to remit checked-off uniondues and to transmit contributions to the Union'shealth, welfare, and retirement funds pursuant toour contract with the Union.WE WILL NOT vary or change the terms of acontract entered into with the Union in August1969, by paying less than the wages called for bysaid contract, without first consulting and bar-gainingwith saidUnion concerning suchchanges.WE WILL NOT in any other manner interferewith the efforts of said Union to bargain collec-tively on behalf of the employees in the appropri-ate unit.WE WILL, upon request of the above-namedUnion, execute with it a contract containing theterms upon which we reached agreement in Au-gust 1969, covering employees in the followingbargaining unit:their seniority or other rights and privileges, andmake them whole for any loss of pay suffered, bythem in the manner set forth in the section of theBoard's Decision entitled "The Remedy."WE WILL bargain collectively with the Union asthe exclusive bargaining "representative of theRespondent's employees in the appropriate unitwith respect to wages, hours, and other terms andconditions employment and, upon request bysaid Union, furnish it with relevant informationnecessary to enable it to bargain over the deci-sion to transfer unit work.WE WILL remit to said Union all union dueschecked off or required to be checked off, and-transmit to it all payments to the Union's health,welfare, and retirement funds, in accordancewith the provisions of a contract, agreed upon byus with said Union in August 1969.WE WILL reimburse employees who worked insaid appropriate unit for the amount of wagesthey lost when we granted them increases of 8cents an hour instead of 10 cents an hour, asrequired by the contract agreed upon by us inAugust 1969.BRUCE E. KRONENBERGERAND HERBERT SCHOENBRODd/b/a AMERICAN NEEDLE&NOVELTY COMPANY, KEN-TUCKYMANUFACTURINGCOMPANY AND HARRISBURGMANUFACTURINGCOMPA-NY (Employer)All employees who were employed by us at ourfactory at 2846 West North Avenue in Chica-go, Illinois, excluding the office clerical staffand supervisors as defined in the National La-bor Relations Act.WE WILL, upon request by the Union, bargaincollectively with it with respect to the decision totransfer the production operation of AmericanNeedle & Novelty Company, and, if an under-standing is reached thereon, reduce to writingand sign any agreement reached as the result ofsuch bargaining.WE WILL reinstate at the American Needle &Novelty Company's Chicago plant the work pre-viously performed by unit employees representedby the Union, and offer to these employees im-mediate and full reinstatement to their formerjobs or, if these jobs no longer exist, to substan-tially equivalent positions without prejudice toDatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted-for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Everett McKinley Dirksen Building,Room 881, 219 South Dearborn Street, Chicago, Illi-nois 60604, Telephone 312-353-7572.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES V. CONSTANTINE, Trial Examiner: This is an unfairlabor practice case litigated pursuant to Section 10(b) of theNational Labor Relations Act, herein called the Act. 29 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDU.S.C. 160(b). It was initiatedby a complaintissued onNovember 27, 1970,and amendedon May 28, 1971, andJuly 22,by theGeneral Counselof the National LaborRelations Board,herein calledthe Board,through the Re-gional Director for Region 13, naming Bruce E.Kronenber-ger and HerbertSchoenbrod, d/b/a American Needle andNovelty Company, KentuckyManufacturingCompany,and Harrisburg ManufacturingCompany,as the Respon-dent.Said complaint as amended is based on a charge andamended chargefiled on October 6, 1970, and February 26,1971, respectively, by Cap Makers Union Local No, 5, Unit-ed Hatters,Cap, and MillineryWorkers InternationalUnion, AFL-CIO.Said ChargingPartyis referred to as theUnion or Local5 herein.In substance the complaint as amended alleges that Re-spondent violated Section 8(a)(1) and(5), and that suchconduct affects commercewithin themeaning of Section2(6) and(7), of the Act.Respondent has answered admittingsome of the allegations of the complaintbut denying thatit committed any unfair labor practices.Pursuant to due notice this case came on to be heard, andwas tried beforeme, at Chicago,Illinois, on August 3, 4, and5, 1971, and January 11, 1972. All partieswere represented -at and participatedin the trial,exceptthat Respondent didnot participateon January 11, 1972, and had fullopportuni-ty to introduceevidence,examine and cross-examine wit-nesses,and offer oralargument.All partieshave arguedorally. Brief havebeen received from all theparties. TheGeneral Counsel'smotion tocorrect transcriptis granted.Thiscase presents the following issues:1.WhetherRespondentand two otheremployers consti-tute a single,integrated multiplant enterprise with commonownership,common management, and a centralized controlof labor relationspolicy.2.WhetherRespondentand the Unionorally agreedupon a collective-bargaining agreement,and, if so,whetherRespondent refuses to sign and execute a written contractembodying the termsthereof.3.WhetherRespondentunilaterallyincreasedwageswithout notifying,consulting,or bargainingwith the Unionthereon.4.WhetherRespondent has refusedto bargain with theUnion aboutthe former's decision to closeits plant in Chi-cago, Illinois.5.WhetherRespondent has refused to bargainwith theUnion concerning the effects of the former's closing of itsplant at Chicago, Illinois.6.WhetherRespondent has failed to remit checked offunion duesto the Union and to pay the health, welfare, andpension benefitsprescribedin a collective-bargaining agree-ment.7.WhetherRespondentunlawfully refusedto furnish theUnion withcertain informationand an opportunityto allowan industrialengineerin the plant on behalf of the Union.Upon theentire record in this case, and from my observa-tion of thedemeanorof thewitnesses,Imake the following:FINDINGS OF FACTIAS TO JURISDICTIONKronenberger and Schoenbrod, the latter as trustee forfive children of the former,are copartners doing businessunder the names of the'-companies mentioned in this sec-tion. From about 1940 until November 9, 1970, AmericanNeedle and Novelty Company operated a factory in Chica-go, Illinois,at which caps and hats were manufactured.Harrisburg ManufacturingCompanyis engaged at Harris-burg,Illinois, in-manufacturing caps and hats.During 1970,American and Harrisburg each produced and shipped capsand hats valued in excess of $100,000 directly to pointsoutside the State of Illinois.Kentucky ManufacturingCompanyis engaged at Union-town, Kentucky, in manufacturing caps and hats. In 1970it produced and shipped caps and hats valued in excess of$50,000 directly to points outside the State of Kentucky.Further,I find that said copartners operate the foregoingthree manufacturing companies as a single,integrated, mul-tiplant enterprise with common ownership,common man-agement,and a centralized control of labor relations policy.Finally, I find that said copartners,as to each of saidcompanies singly and as a group,constitute an employerwithin the meaning of Section 2(2), are engaged in com-merce within the meaning of Section 2(6) and(7) of the Act,and that it will effectuate the policies of the Act to assertjurisdiction over them.IITHE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.'IIITHE UNFAIR LABOR PRACTICESA. General Counsel's EvidenceAs found above American Needlemanufactured capsand hats until November 9, 1970 when it ceased production.Harrisburg Manufacturing Company has been producingcaps essentially for about 20 years. Kentucky Manufactur-ing Company has been producing caps predominantly forabout 3 years prior to November 9, 1970. American boughtraw materials and supplied-the same to itself,Harrisburg,and Kentucky for manufacturing hats. Since said Novem-ber 9,American still buys and supplies such raw materialsto Harrisburg and Kentucky.Prior to November 9, 1970, American Needle,Harris-burg, and Kentucky, "to some degree" sold finished prod-ucts to the same customers.Since then Harrisburg andKentucky have continued to sell caps to such customers.Respondent Kronenberger at all times material has set theprices onsuch items.At all times material the employees at American'Needlehave been represented by the Union in a unit composed ofall employees there, excluding the office clerical staff andsupervisors as definedin the Act.Samuel Winn has been theUnion's main representative during such times. Americanand the Union signed collective-bargaining agreements dur- AMERICAN NEEDLE & NOVELTY COMPANY539ing such times, said contracts providing for American's con-tributing to a health fund and a retirement fund. Americanmade such contributions. A sister Local (Local 99) of theUnion represents the employees at the Harrisburg plant.As noted above, American ceased operations on Novem-ber 9,1970. This was decided by partner Kronenberger, whois the overall manager not only of said company, but alsoHarrisburg and Kentucky.In addition, Harrisburg performed some preliminary orinitial operations on several types of caps which were thentransported to American Needle for final operations on thesame caps, after which they were delivered to Kentucky foradditional work, and then they were shipped to AmericanNeedle for final operations. Thereafter they were shipped tocustomers either by American Needle in a few cases or byHarrisburg in the vast majority of cases. This occurred priorto November 9, 1970. Thereafter the work done on thesehats by American Needle was performed by Harrisburg.To sum up. Since November 9, 1970, when it ceasedproduction, American Needle buys materials, has such ma-terials made into caps at factories in Harrisburg and Union-town, and then sells such caps.Since the late 1930's or early 1940's the Union has represented all the employees at American Needle in a unit whichexcludes the office clerical staff and supervisors as definedin the Act. The last written contract between them was forthe period from July 1, 1966, to June 30, 1969. See G.C.Exhibit 2. Shortly after June 30, 1969, Samuel Winn, busi-nessmanager of Local 5, and Kronenberger met twice tonegotiate a new contract. At the first meeting Winn pro-posed a 3-year agreement providing for an increase in wageseach year of 10 cents an hour. Although Kronenbergeragreed to a 3-year contract, he made a counteroffer of anincrease of 8 centsan hour each year.A second negotiating meeting was held a few weeks laterbetween Winn and Kronenberger. On this occasion, Winnwas accompanied by some of the employees in the bargain-ing unit. According to Kronenberger, said employees "indi-cated that they would be inclined to accept" his offer of 8cent-an-hour increase. He also testified that this 8 cents anhour, which was to be retroactive to July 1, 1969, was an"amendment to the last signed collective bargaining agree-ment," so that such agreement was extended for another 3years as thus modified.Some time after this Winn transmitted to Kronenbergera document embodying the changes or amendments to theexpired contract purportedly agreed upon by the parties.However, Kronenberger did not sign it because he felt itprovided for a 10 cent-an-hour increase in wages. Nor didhe return it to Winn. However, in a related civil actionKronenberger asserted in a deposition that the reason hedid not sign it was probably because Winn "never cameback to ask for it and to get it signed. Perhaps if he hadcalled and asked me to sign it, maybe I would have signedit and maybe I wouldn't have signed it." Nevertheless, be-ginning July 1, 1970, Kronenberger raised wages of all em-ployees in the unit 8 cents an hour.The last contract between the parties (G.C. Exh. 2), whichexpired on June 30, 1969, had a clause requiring AmericanNeedle to check off dues for the Union. American Needledid honer this provision during such term and thereafteruntil June 30, 1970, and remitted such dues to the Union.However, although after July 1, 1970, such duescontinuedto be checked off, they were not remitted to the Union.Said contract also required the employer to contribute toa retirement and pension fund and also a health fund. Thesepayments were made not only during the term of the con-tract but also thereafter until June 30, 1970. Respondentnever notified or discussed with the Union why the formerstopped such payments after June 30, 1970. That contractalso provided for vacations. These were granted not onlyduring its term but also after July 1, 1969 "in the mannerrequired by that contract."On November 9, 1970, American Needleceased manu-facturing hatsitself.Initially,,Kronerbergerneither in-formed the Union of the decision to stop such producingnor discussed with it such decision. However,according tohim, hiscounsel"told the Union about thereasons for theshutdown." At a later meeting held about October 23, 1970,which Kronenberger attended, said counselagain discussedthe shutdown with the Union.The foregoing in substance constitutes the testimony ad-duced by the General Counsel through Kronenberger. Ad-ditional evidence introduced by the General Counselfollows:About April 28, 1969, Samuel Winn, the Union's businessmanager,mailed to American Needle a letter notifying thelatter that the contract was expiring on the following July1and requesting that a newagreement be negotiated. SeeG.C. Exhibit 3. Thereafter, in about June, 1969,negotia-tions between Winn and Kronenberger followed but nomeeting ofminds occurred then. They met again in July,1969, without reachingan agreement.However, they met a third time in August, 1969. This timeWinn was accompanied by employees Mable Love andFlorence McCaskill. At this meeting theparties agreed torenew the terms of the last expired contract for 3 more yearswith the following modifications:wages wereto be raised10 cents an hour each year'for each of the 3 following years,with retroactivity to July 1, 1969, and the new contract wasto be effective from July 1, 1969. The termsof the agreementresulted from an offer by Kronenberger which was acceptedby Winn after Winn discussed the terms thereof with Loveand McCaskill and then with other employees in the plantwhom he visited and to whom Winn conveyed the terms ofthe offer.Having arrived at a mutualagreementwith Kronenber-ger,Winn returned to his office where he dictated to hissecretary the text of such agreement, including the provisionthat it was for the period from July 1, 1969, to June 30, 1972.Then he brought an original and two copies of such a docu-ment, one of which was to be retained by Respondent, a fewdays later to Kronenberger and asked the latter, to signthem. But Kronenberger walked out without signing or say-ing anything. Since they were not soon mailed to Winn, hesought to contact Kronenberger whenever he visited theplant, but without success. In addition Winn telephoned tothe plant a fewtimesto talk to Kronenberger about signingthe contract, but the latter was not in on any of these occa-sions.And Kronenberger never returned any of such callsofWinn although Winn left amessage each time to thiseffect. 540DECISIONSOF NATIONALLABOR RELATIONS BOARDAbout July, 1970, Winn encountered Kronenberger atAmerican Needle. Although Winn requested that the lattersign the contract, Kronenberger replied thathe was in ahurry-and, when he returned, would get in touch with Winn.But at no timeduring his conversation did Kronenbergerassert that no contract existed between the Union andAmerican Needle. and Kronenberger has not yet signed theagreementpresented to him by Winn.Winn' met with Lev, Respondent's counsel,in late Sep-tember, 1970, at the latter's request. At this time Lev statedthat Kronenberger "intends to close up the American Nee-dle and Novelty Company, but he's not sure yet. It isn't afact yet." It was the first time Winn learned of the possibilityof a closing.Although Winn protested such closing and alsorequested"compensation" or at least severance pay for theemployees, Lev merely replied that he "had no authority"and would "have to . . . relate this to Mr. Kronenberger."Then Winn suggested that Lev ask Kronenberger to consult"with somebody in New York and make a settlement"which would "keep the Chicago plant open." Lev replied,"I have no authority. I have to talk to Mr. Kronenberger.I'll let you know."Following thisWinn received a letter from Lev datedSeptember 28, 1970, in which Lev recited briefly what hethought transpired at their meeting and added that Levwouldsuggestthat Kronenberger get in touch with unionofficersin New York. See G.C. Exhibit 4. Soon thereafterWinn complained to his counsel, Albert Gore, that saidletter "isn't what we were discussing" at said meeting withLev.By letter dated October 5, 1970, the Union's Counsel,Gore, wrote to Respondent's Counsel, Lev, requesting "anopportunity to bargain [about] the potential decision to shutdown" American Needle and also to "discuss" the "effects"of such potential decision upon employees represented bytheUnion. It also expressed a desire to discuss theemployer's "delinquencies in respect to its payments to thehealth benefit and retirement funds. See Respondent's Ex-hibit 2. About October 23, 1970, the parties met after Levreplied thereto by letter dated October 7, 1970. See G.C.Exhibit 7.At the meeting following said letter of Gore he stated thatthe parties were there to negotiate the possibility of keepingthe plant open or, if that could not be accomplished, to finda way to compensate employees who would be laid off bya shut down. In addition Gore mentioned delinquencies inthe contributions to the health and retirement fund. Levreplied no delinquencies existed because no contract was ineffect requiring payments to such funds.As noted, Winn again met with Lev on about October 23,1970.Kronenberger,Gore, and Gore'sassociate,MissLundquist, were also present. Gore opened the meeting byobserving that the meeting was to negotiate the possibilityof keeping American Needle open and, if not, to obtaincompensation for employees affected by its closing. He add-ed that Respondent was "delinquent" in payments to thehealth and retirement funds and remitting checked off duesto the Union. Lev replied that"We are not delinquent be-causethere is no agreement." Thereupon Gore insisted"there is an oral agreement." When Winn asked why Re-spondent contributed to the health and retirement fundsfrom July, 1969, to June, 30, 1970, and remitteddues duringthe same period, if no contract was in effect, Lev replied that"itwas a mistake."-Then the matter of closing the plant was introduced at themeeting when Lev commented that the plantwas beingclosed "for economicreasons.We are not making moneyenough." Although Gore asked "how muchis enough mon-ey" and "was therea lesseningof income," Lev told him,"None of your business." Then Gore asked for a financialreport and books and records relating thereto in order to"negotiate to keep the plant open," but Lev refused to sup-ply or produce one. Gore also 'asked who were AmericanNeedle's competitors, but Lev declinedto disclose theiridentity other than to mention International Hat Company.When Gore asked for the names of Respondent's customersLev refused to give this information.Then Lev stated that the parties had come thereto ascer-tain whether they "could come tosettlement of some ef-fects."This caused Gore to comment that they' could not"come to an understanding on anything" in view of thefailure to disclose information on the matters requested anda financial report.Whereupon Lev replied that Gore wasnot looking for a settlement or bargaining, but, rather, forgrievances and "litigations." Finally, Gore asked Lev whythe plant was closing. The latter replied that "we are notpleading poverty here, we are closing for economic reasonsand this is all I have to tell you." Then Lev asked Gore tomake some proposals to run American Needle more effi-ciently. This caused Gore to ask forpermissionto have anindustrial engineer enter the plan to make an "efficiencyvaluation" at the Union's expense, but Lev rejected thisrequest. Finally, Gore said they could not bargain abouteffects of the shutdown unless he had the information previ-ously requested at said meeting, but Lev added that hewould not give it. At this point Lev and Kronenberger left.By letter dated November 3, 1970, Kronenberger wroteto the Union that Respondent would lay off all employees"of this plant" except three there named. See G.C. Exhibit5.Winn had not previously agreed to the retention of thesethree employees although said letter quotes him as not op-posing the continued employment of two of said threenamed employees. Further, Kronenberger had not previ-ously mentioned to Winn closing the plant although G.C.Exh. 5 states that he had called this to Winn's attention.Shortly prior to October 23, 1970, Lev telephoned to Or-love, Gore's partner, regarding another matter. During thecourse of the conversation, according to Orlove, Lev statedthat hewas meetingwith Gore, that such meeting would beshort, lasting but 15 or 20 minutes, and that he, Lev, Was notgoing to take any of Gore's "crap" at such meeting.In October, 1970, the Union presented a grievance toRespondent at the office of Edward R. Lev, the latter'sattorney. Kronenberger, who was present, was so disturbedby such grievance that he threatened "direconsequences if[the Union] pursued these grievances." During the conver-sation Lev asserted that "there was no contract" betweenAmerican Needle and the Union.B. Respondents' EvidenceKronenberger and Winn had met in July or August, 1969, AMERICAN NEEDLE & NOVELTY COMPANY541to bargain for a new contract.At this meeting Kronenbergerdid not reach an agreement with the Union to raise wages8 cents an hour,but he did reach agreement"with the girlsin the presence of Mr.Winn"for an increase in thatamount. Winn approved this by stating"itwas okay withthe girls-itwas okay with him."However,Winn mailed toKronenberger a "proposed new agreement"calling for anincrease of 10 cents an hour.But Kronenberger did not signit, and Winn at no time thereafter asked him to sign it. NordidWinn,to Kronenberger's knowledge,try to reach thelatter concerning said signing.Sometime thereafter Kronenberger"instituted" an in-crease of 8 cents an hour retroactive to July 1,1969. Againon July 1,1970,Kronenberger put into effect another wageraise of 8 cents an hour.In.neither instance did he consultwith or notify the Union prior to instituting such increases.In addition to the foregoing, Kronenberger paid to theUnion contributions due to the retirement and health andbenefit funds for the period July 1,1969,to June 30, 1970,and also granted paid vacations during such time. But suchpayments were stopped after July 1,1970,Kronenbergeralso continued to make"union label payments" to theUnion from July 1, 1969 to June 30, 1970.By letter dated September 25, 1970,Respondent wrote toWinn that, "by reason of economic conditions. . .there isa substantial likelihood that American Needle and NoveltyCompany may suspend its operations in Chicago perma-nently,"expressed a desire"to discuss this matter with you... as soon as possible," and requested a meeting of theparties to "bargain on this matter."See Respondent's Ex-hibit 5.Lev, counsel for Respondent, testified extensively on itsbehalf.A conspectus of such testimony follows:Although admitting he spoke to Orlove,Lev insists thathe told Orlove that the meeting Lev had arranged with Goreon October 23, 1970,would consume about 2 hours but itmight be shorter because Lev "took nothing from Mr.Gore"if "Gore acted as he usually acted." However, Levdenied that he mentioned the word"crap"in this telephonecall to Orlove.In late September 1-970,Lev called Winn to arrange fora meeting to discuss with Winn the possible closing of theAmerican Needle plant.The two met about September 28.At this meeting Winn stated that Kronenberger was "alwaystalking about the closing of the American Needle plantbecause of the few number of employees there."Then Winninsisted that,if the plant closed,the employees laid offthereby"should be compensated."After thisWinn ex-plained in detail what he meant by this and how it could beaccomplished.Among other things,Winn wanted each laidoff employee to receive$1,000 when the plant closed, butLev opposed this and the entire proposal as to compensa-tion in the form requested by Winn. In fact Lev suggestedthat the Union"contribute half" of the cost of the"compen-sation"mentioned by Winn.Continuing,Lev added that"we are prepared to do something for the employees if youare reasonable,but I will not agree to any outrageous de-mand."About October 23, 1970,Lev met with Gore at the latter'soffice.Winn,Miss Lundquist,and Kronenberger were alsopresent.Lev said he came"to bargain about the effects ofthe closing."However,Gore first wanted"to talk aboutdelinquencies in the retirement and health and union dues."But Lev refused to discuss them because the only purposeof the meeting was "to talk about the effects of the closing."When Gore asked why the plant was being closed, Levresponded"for economic reasons." But when Gore inquiredwhether the plant was losing money Lev answered it "isnone of your business. . .the reason for [the] decision toclose the plant is [not] material here. . . .We want to talkhere about the effects."Then Gore said he wanted to see a"profit and loss statement,"but Lev refused to produce thisbecause he considered it "not relevant" and because "as amatter of law" Gore could not inquire into "the bona fidesof our economic decision to close down. . . . We are notpleading poverty here."When Gore asked if American Needle was shipping workto a Mexico plant, Lev replied that Gore was "fishing forgrievances";that it was not true; and that,"in any case,"itwould be a matter for"contract arbitration"except that"we don'thave an agreement here." When Gore insistedthat an oral agreement had been consummated,Lev deniedthe same.Since Gore persisted in bringing up other mattersthan "the effects of, the closing," Lev threatened to leaveunless Gore adhered to considering such effects.Then Gore suggested that"the plant can be more effi-cient"and requested permission to bring in an industrialengineer,at Gore's expense,to determine whether it couldbe rendered more efficient, but Lev declined this request.Lev added that the real problem"is the expense of shippingcaps back and forth and the price competition. . . [from]non-union competitors."Then Lev mentioned Pioneer, Par-amount,and International Hat as such competitors.After much further discussion Lev stated he would leaveunless they debated the decision to close the plant and theeffects thereof.Thereupon Gore accused Lev of being "guil-ty of a runaway shop"if the plant closed.This caused Levto remark that Gore was "looking for litigation."However,Lev offered to meet again,ifGore so requested, "to discussthe effects," but it would have to be in Lev's office. There-upon Lev and Kronenberger left. The meeting lasted be-tween 1-1/2 and 1-3/4 hours.C. Concluding Findings and DiscussionPreliminarily I find that a unit appropriate for collectivebargaining comprises all employees who were employed byRespondents at their factory at 2846 West North Avenue inChicago,Illinois, excluding the office clerical staff and su-pervisors as defined in the Act.And I'further find that atall times material herein the Union has been the exclusivecollective bargaining agent representing the employees insaid appropriate unit and that Respondent was under a legalobligation to recognize and bargain collectively with it assuch.1.As to the decision to close the Chicago factoryand terminate its cap and hat operationsInitially, I find that terminating the Chicago productionoperations constituted a partial closing of a single,integrat-ed multiplant enterprise.Hence I find that such termination 542DECISIONSOF NATIONALLABOR RELATIONS BOARDdid not amount to a complete going out of business byRespondent.Ozark Trailers, Incorporated,161NLRB 561,564..And I also find, crediting the General Counsel's evidenceon this aspect of the case and not crediting the evidence ofRespondents not consonant therewith, that American Nee-dle did not bargain collectively with the Union over thedecision to terminate the Chicago production operations.Although Lev, attorney for Respondents, at a meeting inSeptember, 1970, informed Winn, the Union's businessagent, that Respondents intended to close the Chicago pro-duction operations, Lev stated that he lacked authority todiscuss the decision to close when Winn sought to explorecertain avenues thereof. On this issue I credit Winn and donot credit any evidence of Respondents inconsistent there-with.Manifestly no bargaining resulted at this meeting.While it is true that shortly after the foregoing meeting,Lev wrote to Winn on September 28, 1970 (See G.C. Exh.4), I find not only that it, does not correctly summarize whattranspired at the meeting but also that, in any event, it doesnot disclose any genuine negotiations were engaged in re-garding the decision to close. In fact Lev apparently realizedthat prior discussions had not touched upon the decision toclose because on October 7, 1970, he answered the Union'srequest to bargain concerning the closing by acknowledgingthe Union's requests for "an opportunity to bargain with theCompany respecting its potential decision-to shut down itsplant" and offering to meet thereon as soon as Kronenber-ger returned to Chicago. See G.C. Exhibit 7.Nor do I find that the decision to close was discussedwhen the parties next met about October 23, 1970. Notwith-standing that Lev mentioned at this meeting that the plantwas being closed "for economic reasons. We are not makingenough money," he refused to answeranyquestions per-taining to the economic considerations entering into thedecision to close the plant. Patently this conversation doesnot rise to the stature of bargaining and I so find. In arrivingat the foregoing findings in this paragraph I have creditedthe General Counsel's evidence and have not credited anyevidence of, Respondents inconsistent therewith. In thisconnection it is significant that Kronenberger testified thatsome employees were laid off in August, 1970, pursuant tohis decision to close. This means that such decision to closehad been made before the parties met in September andOctober, 1970. Manifestly Respondents did not intend to,bargain over the decision to close.The question at this point is whether Respondents wereunder, a statutory mandate to discuss or bargain with theUnion regarding the decision to close down production operations.Upon analyzing the decisions set forth below inthis subsection, I feel constrained to rule that an employerneed not bargain over the decision to close part of an opera-tion, and that his failure to bargain about said decision doesnot contravene the Act.At one time the Board held that an employer's decisionto close, terminate, or shut down a production operationwas the subject of mandatory bargaining. An example inpoint isOzark Trailers, Incorporated,161 NLRB 561,, 564-570.However, some courts had denied enforcement ofBoard orders directing an employer to bargain over suchdecision. These court cases were recently cited with approv-al by the Board in a case in which the Board held that adecision by an employer to sell part of an enterprise was notthe subject of compulsory bargaining.General Motors Cor-poration,191 NLRB 951, fn. 7.In saidGeneralMotorscase the Board observed, "Webelieve, however, that this issue [a decisionto sell] is con-trolled-by the rationale the courts have generally adopted inclosely relatedcases,that decisions such as this, in which asignificant investment or withdrawal of capital will effectthe scope and ultimate direction of an enterprise,are mat-ters essentially financial and managerial, in nature. Theythus lie at the very core of entrepreneurial control, and arenot the types of subjects which Congress intended to en-compass within `rates of pay, wages, hours of employment,or other conditions of employment' Such managerial deci-sions oft times require secrecy as well as the freedom to actquickly and decisively. They also involve subject areas towhich the financial and operational considerations are like-ly to be unfamiliar to the employees and their representa-tives . . . A decision [of this matter] is very much `at the coreof entrepreneurial control.' " 191 NLRB 951.In my opinion the foregoing pronouncement of the Boardextends with equal authority to an employer's decision toclose, remove, or relocate, at least for two reasons:(a) In ruling that the decision to sell in theGeneral Mo-torscase was not the subject of mandatory collective bar-gaining,the Board emphasized that it relied for directguidance upon court decisions rejecting the "board deci-sions requirmg bargaining over moreelemental manage-ment decisions, such as plant closings and plant removal."Patently the Board was thereby adopting the view of thecourts that a management decision to close (in whole or inpart), remove, or relocate an operation did not have to betaken up with the representative of its employees. Id. at fn.7.In addition, the Board in saidGeneral Motorsdecisionquoted with approval fromFibreboard(379 U.S. 203 at 218)that "The Court most assuredly does not decide that everymanagerialdecisionwhich necessarilyterminatesanindividual's employment is subject to the duty to bargain."Hence I conclude that the Board now takes the view that adecision to close, remove, or relocate all or part of a plantneed not be discussed with a collective-bargaining agent,and that prior Board decisions, such asOzark Trailers, Inc.,161 NLRB 561, 564-570, holding to the contrary, will notnow be considered authoritative.Triplex Oil Refining Divi-sion,194 NLRB 500, while not expressly so holding, in effectreaches this result, for there only the effects of the decisionto close were pronounced to be compulsorily bargainable.(b) InGeneral Motors, supra,the Board adjudicated thatmanagerial decisions "lying at the core of the entrepreneuri-al control" need not be debated by management with therepresentative of the employees. I find that a decision toclose, remove, or relocate an operation is comprehended bythe phrase recited above. This is because a decision to close,remove, or relocate embraces so many technical and com-plicated elements that it not only falls within the peculiarfunctions of management, but also partakes of such special-ized business and industrial acumen pertaining to a particu-lar business as to be beyond the usual competence ofemployees and their collective bargaining representatives. AMERICAN NEEDLE & NOVELTY COMPANY543The foregoing conclusion that the Board no longer isbound by its earlier cases that a decision to close, remove,or relocate is a compulsory subject of bargaining seems alsoto be the interpretation placed uponGeneral Motors, supra,by the dissenting Board members therein. Thus they enunci-ated in that case that theretofore "the Board has consis-tently found a duty to bargain about thedecision in casesinvolving . . . plant removal, and plant closure . . . Wetherefore would adhere to the Board's development of thoseprinciples, especially as set out inOzark Trailers,161 NLRB561. . . . As inOzark,we reject the argument to compel anemployer to bargain about a decision to . . . relocate [or]terminate . . . would significantly abridge its freedom tomanage its business. . . . We would . . . adhere to the longline of Board decisions to terminate a portion of a businessismandatory." In my opinion, and for the reasons outlinedabove, I am of the opinion that the Board would not nowadhere toOzark Trailers, supra,or toThompson TransportCo., 165 NLRB 746, to the extent that Thompson involvesan employer's decision to close a plant.Summit ToolingCompany,195 NLRB 479, points to, if it does not compel,such a conclusion.Finally, I do not believe cases likeSequoyah SpinningMills, Inc.,194 NLRB No. 179, andTextileWorkers v.Darlington Manufacturing Co.,380 U.S. 263 (1965), controlthe disposition of this issue in the case. Rather, as set forthabove, I am of the opinion thatGeneral Motors, supra,ismore closely relevant, and that it points to the result that adecision to close is not the subject of mandatory bargaining.Summit Tooling Company, supra,andBuckhorn Hazard CoalCorp.,194 NLRB 557, seem to support a similar conclusion.2.Whether the effects of the decision to close are thesubject of mandatory collective bargainingQuite apart from the fact that Respondents were under noduty to bargain about their decision to close down the oper-ation in question, it seems clear that they were obliged tobargain about the effects of that decision. Therefore theywere obliged to give the Union notice and an opportunityto bargain over the rights of the employees whose employ-ment status will be altered by the managerial decision toclose.N.L.R.B. v. Rapid Bindery, Inc.,293 F.2d 170, 176(C.A. 2, 1961),enfg. on this issue127 NLRB 212.That the Board still holds that the effects of a decision toclose are a compulsory subject of bargaining was recentlydecided inTriplex Oil Refining Division, supra,andSummitTooling Company, supra.Cases prior toTriplexpromulgatethe same principle.N.L.R.B. v. Royal Plating Co.,350 F.2d191, 196 (C.A. 3, 1965), enfg. on this issue 160 NLRB 990,993-996;N.L.R.B. v. Transmarine Navigation Corporation,380 F.2d 933, 939-940 (C.A. 9, 1967), enfg. on this issue 152NLRB 998.A thorough analysis of the record points to the conclu-sion, and I find, that Respondent did not fulfill its statutoryobligation to bargain about the effects of the decision tocease manufacturing hats at the plant involved. Upon thisaspect of the case I accept the General Counsel's evidenceand do not credit the evidence inconsistent therewith ad-duced by the Respondents.Thus I find that in late September 1970, when Lev, actingfor Respondents, met with Union representative Winn, Levdeclineddiscussingcompensationor severancepay for theemployees, as requested by Winn, on the ground that he,Lev, was not invested with "authority" and could do nomore than "relate this to Mr. Kronenberger." Patt'ntly thisconversation does not attain the stature of meaningful bar-gaining over the effects of the decision to close on the statusof employees affected thereby.It is truethat shortly thereafter Lev wrote to Winn sum-marizingwhat occurred at the foregoingmeeting.See G.C.Exhibit 4. But even here Lev asserted, among other things,that "I will convey these suggestions [of Winn] to Mr. Kro-nenberger, although I have no way of knowing at this timewhat his decision will be either with regard to the closing ofthe plant or what arrangements, if any, can be made for theemployees should the plant be closed." Although Winn tes-tified that Lev's recapitulation in said letter of Winn's sug-gestionsis inaccurate, it is indisputable that Lev's ownabstract of the meeting manifestly discloses that he did notdiscussWinn's propositions with the latter. See G.C. Exhibit4. See also G.C. Exhibit 7, a letter from Lev to Gore, inwhich Lev declined to meet to discuss effects unless Kro-nenberger was present also.Nor do I find that Respondents bargained in good faithover such effects at the meeting with the Union in October,1970. At most the credible evidence reveals that Lev statedthat the parties had assembled on that occasionto ascertainwhether they "could come to settlement of some effects."But when Gore, on behalf of the Union, sought informationwhich would aid the Union in coming to some "under-standing on anything" it was categorically denied to him byLev. In my opinion no genuine bargaining took place in theconversations of the parties at this meeting. In this connec-tion I credit Orlove, Gore's partner, that shortly before thisOctober, 1970, meeting Lev informed Orlove that Lev wasmeeting with Gore; that such meeting would be short, last-ing but 15 or 20 minutes; and that Lev would not take anyof Gore's "crap" at such meeting. This fortifies the fore-going finding that Respondent did not bargain in good faithover effects at such Octobermeeting asit indicates thatRespondent intended to do no morethan engage in surfacebargaining.3.Whether the parties orally agreedupon a collective-bargainingagreementIt is not controverted that the last written collective-bar-gaining contract executed by Respondents and the Unionbecame effective July 1, 1966, and expired June 30, 1969.See G.C. Exhibit 2. And I find that said contract pertainedto an appropriate unit within the meaning of Section 9(a) ofthe Act.And I further find, crediting the General Counsel's evi-dence and not crediting the contrary evidence of Respon-dents, that the Union and Respondents orally agreed inAugust 1969 to renew said contract ending on June 30, 1969,for another 3 years but with the modification thereof thatwages wereto be raised 10 cents an hour each year for thenext 3 years, with retroactivity to July 1, 1969. Thereafter,Winn submitted an original and two copies of a document(a) so renewingthe old contract for 3 years and (b) incorpo- 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDrating therein the foregoing modification of the former con-tract.Additionally, I find that Kronenbergernever signedsaid documentsand never stated in writing or orally to theUnion that they did not represent the terms agreed upon byhim and Winn. In fact, Kronenberger testified in a relatedFederal Court case that "Partially the reason I haven'tsigned it [the contract submitted to him by Winn] was, No.1,he [Winn] never came back to ask for it and to get itsigned." Patently this implies that the terms of said docu-ment were acceptable to Kronenberger. See p. 62 of G.C.Exhibit 8.In arriving at the finding that the parties orally agreed onan annual increase of 10 cents an hour, as contended by theUnion, rather than 8 cents an hour, as argued by Respon-dents, I have placed some reliance upon the fact that at notime did Kronenberger return or offer to return the docu-mentssubmitted to him by Winn with an explanation thatthey did not correctly reflect the understanding of the par-ties. This warrants the drawing of an inference-and I drawit-that said documents did not provide for an annual 8cents an hour increase, but rather included a 10-cent-an-hour increase.Cf.Auto Workers v. N.L.R.B.,459 F.2d 1329(C.A.D.C., 1972);N.L.R.B. v. Treasure Lake, Inc.,453 F.2d202 (C.A. 3, 1971). Manifestly Kronenberger would haveprotested an annual 10-cent-an-hour increase, as set forth insaid documents, if the parties had agreed upon an 8-centincrement. Such failure to protest has probative value.It is true that for a long period of time the Union did notobject to the fact that the employeeswere receiving an8-cent-an-hour increase when the oral agreement called for10 cents an hour. Ordinarily such failure to object tends toconfirm the fact that the 8-cent-an-hour increase paid to theemployees comports with the Union's impression of thatwhich the parties agreed upon. But such a principle is notapplicable here because I find that the Union was unawarethat the employees were receiving but 8 cents an hour andthat it did not discover this fact until it was so informed bythe Board's Regional Office. Hence I find that the Union'sinaction under the circumstances does not destroy or under-mine its contention-which I find meritorious-that theparties reached agreement upon a 10-cent-an-hour annualincrement in wages.Nor is a different result dictated because the employeesthemselves did not complain of an increase less than thatagreed upon. This is because nothing in the record indicatesor suggests that the employees were cognizant of a shortagein their wages. For example, nothing in the record showsthat they received an itemized statement indicating the ex-act amount of the increase in terms of cents per hour, lessstatutory and other deductions. On the state of the recordbefore me I am unable to find that the manner in which theywere compensated alerted them to the fact they were receiv-ing an increase of but 8 cents an hour. Accordingly, I findthat the failure of the employees to complain is not fatal toa finding that the parties agreed upon an increase of 10 centsan hour.Since the parties arrived at a mutual oral understandingon all the terms of a contract Respondents thereby wereplaced under a statutory onus to sign a written contractembodying such terms. I find that such a contract was pre-sented to Kronenberger by Winn for signature. Failure toexecute such contract by Respondents constitutes an unfairlabor practice.H. J. Heinz Company v. N.L.RB.,311 U.S.514, 523-526. See Section 8(d) ofthe Act.4.Whether Respondent unilaterally increased wagesParagraph XIII(f) of the complaint as amended on July22, 1971 (See G.C. Exh. 1(ii) ), alleges that Respondents,from August, 1969, to about November 9, 1970, unilaterallyinstituted an 8-cent-an-hour raise in wages effective July 1,1969, and another 8-cent-an-hour raise in July 1970, withoutbargaining thereon with the Union.It is not denied that Respondent did raise the wages ofemployees as alleged in the complaint. But Respondentsdefend such increments on the ground that they were adopt-ed pursuant to a contract agreed upon between them andtheUnion. However, as found above, the understandingreached by the parties provided for increments of 10 centsan hour during the periods involved. Accordingly I furtherfind that when Respondents, without consulting the Union,paid wages in derogation of an existing contract, they failedto bargain with the Union.While it is true that such conduct by Respondents consti-tutes a breach of contract which may be remedied in anoth-er forum, it "in effect unilaterally changes the wages ofemployees . . . and thus violates Section 8(a)(5) of the Act."George E. Light Boat Storage, Inc.,153 NLRB 1209, fn. 1,enfd. on this issue 373 F.2d 762, 767-769 (C.A. 5, 1967). "Aunilateral altering of a condition of employment is thuslegally tantamount to a refusal to bargain."N.L.R.B. v.Frontier Home Corporation,371 F.2d 974,979 (C.A. 8,1967).Where the act of the employer constitutes both an unfairlabor practice and a breach of contract, both the courts andthe Board are vested with jurisdiction to give relief for thewrong.Smith v. Evening News Association,371U.S. 195(1962);N.L.R.B. v. Strong Roofing and Insulating Co.,393U.S. 357 (1969).5.Whether Respondents have unlawfully failed to remitchecked off union dues and to make certain paymentsprescribed in the' contractIt is undisputed that Respondents checked off union duesfor a specified period after July 1, 1969, but did not remitsome of these to the Union. They now maintain that, sinceno contract existed after July 1, 1969, they were under noobligation to transmit such dues to the Union. (It is difficultto comprehend this argument, as Respondents insist theyhad a contract from July 1, 1969 for 3 years which justifiedthe 8-cent-an-hour increase in wages discussed above.)As I have found above that the parties orally agreed ona complete contract,andthat such contract was bindingupon them for 3 years beginning July 1, 1969, I further findthat Respondents were required by that contract to checkoff such union dues for which employees signed writtenauthorizations and to remit the same to the Union. Theterms of such obligation may be found in G.C. Exhibit 2,which I have found was orally extended, with modificationsnot here material, by the parties for a period of 3 years. Seearticle III-thereof. Since Respondents failed to remit suchdues since July, 1970, 1 find that they thereby violated Sec- AMERICAN NEEDLE & NOVELTY COMPANY545tion 8(a)(5) and (1) of the Act.George E. Light Boat StorageInc., supra,In. 1.As recited elsewhere in this Decision, I have found thatthe parties renewed G.C. Exhibit 2 with modifications fora period of 3 years from July 1, 1969. Article IX thereofimposes an obligation on the employer to contribute specif-ic sums of money to union health, welfare, and retirementfunds. Admittedly Respondents have not made some pay-mentscalled for by said article IX after July, 1970. Theyhave resisted paying said contributions on the ground thatno contract was in force after June 30, 1969. But as set forthsupraI have found that the parties orally extended G.C. 2,with modifications not now material, for a period of 3 yearsbeginning July 1, 1969. And I have also found elsewhereherein that such oral contract is valid and binding upon theparties. Accordingly, I find that the failure of Respondentsto make these payments transgresses Section 8(a)(5) and (1)of the Act.George E. Light Boat Storage, Inc., supra,fn. 1.To some extent Kronenberger confirms the conclusion thata contract existed, for in a companion federal court case hetestified that "no particular reason" existed for discontinu-ing such payments." See pp. 65 and 69 of G.C. Exhibit 8.6.Whether the Union is entitled to certain informationand the right to have an industrialengineerin the plantfor certain purposesIt isnow elementary that an employer who claims eco-nomic hardship is under a statutory mandate to supply,when requested, relevant information which will aid therepresentative of his employees in effective bargaining.N.L.R.B. v. Truitt Manufacturing Co., supra.In the instantcase I credit the General Counsel's evidence that Lev, at themeeting of October 7, 1970, as counsel for Respondentsinformed the union representatives that the Chicago plantwas being closed "for economic reasons. We are not makingenough money." I find that, as a result of such claim by Lev,Respondents were required to furnish information pertinentto-such claim, when Gore,as counselfor the Union, askedfor it.The question then is whether Lev adequately respondedto Gore's demand for information as to income, a financialreport, and books and recordsrelatingto the financial con-dition of Respondents in order, according to Gore, to ena-ble the Union to negotiate intelligently. Since Lev's reply toGore's request was a curt "None of your business," I findthat Respondents failed to fulfill their statutory duty in thisrespect.However, at this meeting Gore also asked for a list of thecustomersand the competitors of Respondent. All that Levgave in reply thereto was the identityof a singlecompetitor,viz., International Hat Company. It is my opinion, and Irule, that the Act does not compel employers to discloseinformation relating to such subjects. Accordingly, I findthat Respondents have not failed to bargain in good faithby denying this class of information to the Union.At said meetingGorealso sought permission, withoutsuccess, tohave an industrial engineer admitted into theplant gat the Union's expense to make an "efficiency valua-tion: ' In some instances an employer is required to tolerateaunion's industrialengineerscoming into his plant to maketime studies.The Fafnir Bearing Company,146 NLRB 1582,enforced 362 F.2d 716 (C.A. 2, 1966). But I am not awareof any case which has granted a Union permission to haveits industrial engineer enter an employer's plant merely tomake studies pertaining to an employer's efficiency in oper-atinghis plant.Since no cases offer direct guidance on this issue thequestion then is to ascertain which such studies are fairlycomprehended by the legislative design requiring employersto bargain in good faith with a union representing his em-ployees. It is my opinion, and I rule, that studies of thisnature are neither part of the bargaining process nor consti-tute information, and, therefore, may not be demanded bya union as a matter of right. Hence I deemFafnir Bearing,supra,as inapplicable to the instant case. Accordingly, I findthat denying permission to make such studies by the Unionis not an unfair labor practice.7.Comment on a question of evidence raised by Re-spondentsRespondents called Mr. Winn, the Union's representa-tive, as a witness under Rule 43(b) of the Rules of CivilProcedure for the United States District Courts. In perti-nentpart this rule readsA party may call an adverse party or an officer, direc-tor, or managing agent of a public or private corpora-tion or of a partnership or association which is anadverse party, and interrogate him by leading ques-tions and contradict and impeach him in all respects asifhe had been called by the adverse party, and thewitness thus called may be contradicted and im-peached by or on behalf of the adverse party alsoandmay be cross-examinedby the adverse party only on thesubjectmatter of his examination in chief.[Emphasissupplied.]At the trial I ruled that Winn, having been called by Lev,counsel for Respondents, was Lev's witness, that Lev couldimpeach and contradict Winn, and could ask Winn leadingquestions, but could not cross-examine Winn. In his brief,as at the trial, Lev insists that it was error to prevent himfrom cross-examining Winn and to rule that Winn was Lev'switness when put on the stand by Lev.PatentlyWinn was Lev's witness, for the rule describesWinn's testimony under the circumstances as "examinationin chief." Further, the rule explicitly grants the right tocross-examine only to a party adverse to Respondents andnot to Respondents. Cases cited by Lev in his brief do notrequire a contrary construction of Rule 43(b). However, oneof them,N.L.R.B. v. Garfunkel,162 F.2d 256 (C.A. 2), doesstate in one sentence that it was not error to allow the Boardto cross-examine witnesseswhom it hadcalled under Rule43(b). At most this indicates that the right to cross-examinerestsin the discretion of the Trial Examiner.If it meansmore than that I feel obliged not to follow it as it erroneous-ly interprets Rule 43(b).In any event I perceive no harm which could have result-ed to Lev by denying him the opportunityto cross-examineWinn, as Lev was not denied the right to ask Winn leading 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestions or to contradict and impeach Winn.IV. THE EFFECTS OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondents set forth in section III,above, found to constitute unfair labor practices, occurringin connection with their operations described in section I,above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYAs Respondent have been found to have engaged in un-fair labor practices I shall recommend that they be orderedto cease and desist therefrom and that they take specificaction, as set forth below in the recommended Order, de-signed to effectuate the policies of the Act. The conduct ofRespondents does not reflect a general disregard or hostilityto the Act, and I so find. Accordingly, I find that a broadremedial order against Respondents is not warranted. Rath-er, I find it will effectuate the policies of the Act to enjoinRespondents from repeating the conduct found above toconstitute unfair labor practices and similar or like conduct.Upon the foregoing findings of fact and the entire recordin this case, I make the following:welfare, and retirement funds payments required by saidcollective-bargaining agreement.(f)Failing or refusing to sign the written contract agreedupon by the parties in August 1969 although requested todo so by the Union.5.An appropriate unit for the purposes of collective bar-gaining within the meaning of Section 9(b) of the Act com-prises all employees who were employed by Respondents attheir American Needle & Novelty Company factory at 2846West North Avenue in Chicago, Illinois, excluding the of-fice clerical staff and supervisors as defined in the Act.6.At all times material herein the Union has representeda majority of the employees in the above unit and has been,and is' now, the exclusive collective-bargaining representa-tive of all the employees in the unit described above, andRespondents are now, and have been at all times materialherein, legally obligated to recognize and collectively bar-gain with the Union as such representative.7.An employer's decision to close down part or all of amanufacturing plant is not the subject of mandatory collec-tive bargaining with a labor organization representing theemployees involved by said decision.8.The unfair labor practices recounted above affectcommercewithin the contemplation of Section 2(6) and (7)of the Act.9.Respondents have not committed any other unfair la-bor practices alleged in the complaint.[Recommended Order omitted from publication.]Conclusions of Law1.The Union is a labor organization within the meaningof Section 2(5) of the Act.2.Respondents as copartners constitute an, employerwithin the meaning of Section 2(2) of the Act. As suchemployer they operate American Needle and Novelty Com-pany, Harrisburg Manufacturing Company, and KentuckyManufacturing Company, as a single, integrated, multiplantenterprise with common ownership, common management,and a centralized labor relations policy.3.Respondents as copartners are an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.4.Respondents have committed unfair labor practicescondemned by Section 8(a)(5) and (1) of the Act by:(a)Failing or refusing to bargain with the Union con-cerning the effects of the decision to end or close the pro-duction operations of American Needle and NoveltyCompany-(b) Failing or refusing, upon request, to provide theUnion with relevant information to enable the Union tobargain over the effects of said decision.(c)Varying thetermsof a contract by unilaterally insti-tuting a pay raise of 8 cents an hour in 1969 and 1970, whenthe contract between the parties called for a 10-cent-an-hour raise, without bargaining thereon with the Union.(d) Failing or refusing to remit checked off union dues tothe Union pursuant to the collective-bargaining agreementcovering employees in the appropriate unit described below,reached by the parties in August, 1969.(e)Failing or refusing to transmit to the Union's health,SUPPLEMENTALDECISIONJAMESV. CONSTANTINE, Administrative Law Judge: Thiscase was originally tried on August 3, 4, and 5, 1971. Thenitwas continued indefinitely pending enforcement ofa sub-poena duces tecumissued on behalf of the Charging Partyand directed to Samuel Winn. Following enforcementthereof, I ordered on December 13, 1971, that the case beresumed on January 11, 1972.Thereafter on December 28, 1971, the Respondent fileda motion for a continuance. This was denied. Instead ofappealing therefrom, so that, if I was wrong, the Board,prior to said January 11, could continue the case to anotherdate, Respondent did nothing. However, its attorney, Mr.Lev, telephoned me on or about January 7, 1972, fromChicago, Illinois, asking me orally to reconsider his motionfoua,continuance. Inthis telephone conversation, Mr. Levstated that he thought I should not come to Chicago onJanuary 11, 1972, because he would not be ,present at thetrial on that date, and gave me the,impression that he wouldappeal my decision to the Board, and that the Board wouldsustain his appeal. If he had appealed the Board could haveset another date; but he did not appeal.The reasons for denying Mr. Lev's motion for a continu-ance were stated at the hearing held on January 11, 1972,and are set forth in the transcript for that date. They are thatthe record shows that Mr. Lev requested and obtained acontinuance of the hearing ' on December 4, 1970; thenagain for the hearing rescheduled on March 31, 1971; thenagain on May 10, 1971, for the rescheduled hearing; thenagain on June 21, 1971, for the rescheduled hearing. Finallythe case was tried in August 1971. 1 thought that further AMERICAN NEEDLE & NOVELTY COMPANY547delay was not warranted.Following my decision on the merits on March 24, 1972,Lev renewed his motion for a continuance, and the Boardgranted Lev's motion to continue the case, notwithstandinghe could have appealed before January 11 and thus avoidedan unnecessary hearing on January 11. Finally the case wasresumed on October 17, 1972. Even then Lev expressly stat-ed that he could not return the next day if the trial did notconclude on October 17, 1972. Apparently I would againhere have been reversed by the Board if the trial had notbeen completed on October 17 and I had proceeded with thetrial on October 18, 1972. -At the resumed hearing on October 17, 1972, a witness,Mr. Dombrow, subpenaed by both the Charging Party andthe Respondent, failed to appear. The case finished that day,except for Dombrow's testimony. It was then continued onDecember 5, 1972, to receive his testimony. In the meantimethe General Counsel's motion to quash Dombrow's supenawas granted. Hence, the case is now ripe for final decision.Additional Evidence Adduced on October 17, 1972The principal witness at the hearing resumed on October17,1972, was Samuel Winn. His testimony may be summa-rized as follows:Winn first learned about 3 weeks before August 3, 1971,that American Needle was paying anincrease of 8 cents anhour, instead of10 centsan hour, to the employees in thebargaining unit from and after August 1969. He was soinformed by Mr. Dombrow, counsel for the General Coun-sel of the N.L.R.B. Further, Winn insisted he had no knowl-edge of this prior to July 1971, notwithstanding he met withMr. Kronenberger in July or August 1969.In addition,Winn confessed that, although he was aunion representative for 39 years, he was not aware that"retirement payments by American Needle are computedon gross wagesof the employees." However, he "assumed"tha1in, August 1969, and thereafter, "that is thecase" as to"paynents;by a' company-to the retirement fund." Later inhis testimony Winnstated that retirement fund contribu-tionsare based on grosswagesof an employee. However,the Union's bookkeeper, and not Winn, checks the accuracyof payments by an employer to the retirement fund. ButWinn is invested with the authority to examine said pay-mentsto determine if the amount is correct and whether itispaid "on time." Pursuant to that authority Winn didcheck some payments to the retirement fund "from time totime."But he was unable to ascertain whether AmericanNeedle's contributions to said fund were accuratebecausethe number of hours worked by each employee, which wasusually given by other employers, was not stated by Ameri-can Needle. See Charging Party's Exhibits B, C, D, and E.And although Winn asked Kronenberger of American Nee-dle to submit such hours, the latter never complied withsuch request. American Needle's-employees did not work afull week every week.Winn also stated he did not know from the Union's re-cords whether American Needle's employees worked over-time. But he knew that their standard workweek was 37-1/2hours. Since Winn did not know the number of hours suchemployees worked in a week he had no way of determiningwhether American Needle was "making the right pay-ments"to the retirement fund. Winn did ask said companyfor the hours worked by each employee "but the bookkeep-er used to answer we haven't got the time to give you." Acertified public accountant, and not Winn, monthly reviewsthe books of the Union: but at no time did he inform Winnthat American Needle's payments to the retirement fundwere less than they should have been.Some of American Needle's employees are paid by thehour and others by the piece. But Winn cannot tell from theinformation supplied by said company in connection withits contributions to the Union's health fund which employ-ees were paid by the piece or the hour. This is because saidinformation omitted any mention of hours worked by anemployee. However, Winn did notask Kronenberger forsuch information because the employees only worked "part-time."But Winn did ask Kronenberger "25 times everyyear" to "furnish the number of hours" worked by eachemployee, but withoutsuccess.Winn additionally stated that the Union's records do notreflect the number of hours each employee worked for anemployermaking payments to the Union's retirementfunds;however,someemployers, but not American Needle,do furnish such information. But Winn takesan employer'sword that payments to the fund'are correct. Also, nothingcan be done about an employer's refusingto provide theUnion with the number of hours worked by an employeebecause"we can't enforce it . . . it's not in theagreement."American Needle purchases union labels.However,Winn could not ascertain from the amount paid by it forsuch labels whether theincrease in wages afterAugust 1969was 8- centsor 10 cents an hour. Nor are dues, which Re-spondent checks off, based on hourlyearnings.Dues arededucted at a specific flat rate each week.On or about December 9, 1970, -upon instructions fromWinn, Attorney-Gore brought suit for the Union againstRespondent in the United States District Court in Chicagofor breach of the collective-bargaining contract. Prior to thisWinn had neither filed any grievances nor orally protestedto Kronenberger that Respondent was payingan increaseof 8 centsrather than 10 cents an hour. And no employeescomplained to Winn that they were receivingan increase of8 cents instead of 10 cents an hour.In an affidavit given to the Board on October 14, 1970,Winn asserted, among other things, "The Company haspaid the 10¢ per hour increase in July of 1969 and in Julyof 1970. The Company has also paid the Health & Welfare& Pension benefits from July of 1969 through June of 1970.The Company has not paid the Health & Welfare & Pensionbenefits for July, August & September of 1970." (See pp. 4& 5 of Resp. Exh. 7.) Winn "took for granted [Respondent]paid the 10centsan hour," and did'not learn that but 8 centsan hour was being paid until Dombrow so informed himabout 3 weeks before the trial commencedin this case onAugust 3, 1971.Winn also testified that Kronenberger agreed with him tomake the raise in pay retroactive to the date when the previ-ous contract expired in 1969, and that thiswas done. ButWinn added, "Whether he gave 8 cents on the backpay orif he gave them 10 cents on the backpay-I don't know."However, Winn never asked how much the retroactive raise 548DECISIONS OF NATIONAL LABOR RELATIONS BOARD'amounted to -because he "took for granted"itwas 10 centsan hour. In fact no employee complained to Winn about theinadequacy of the raise. Finally, Winn testified that he andKronenberger orally agreed that the contract which expiredin 1969 was renewed for 3 years and that there was orallyadded to it a supplemental agreement that wages were to beincreased 10 cents an hour each year for said 3 years.The onlyother witness from whom evidence was adducedat the resumed hearing on October 17, 1972, is TheodoreZelewsky. In substance he testified as follows: As Interna-tional representativeof theUnion he is familiar with, anddescribed, how union labels may be obtained by a manufac-turer.However, he limited such procedure to Harrisburg -Manufacturing Company and Kentucky ManufacturingCompany,as he was unfamiliar whether similar proceduresapplied to American Needle.AdditionalFindings and DiscussionThe record of the August 1, 1971, hearing definitely dis-closes that Kronenberger and Winn orally agreed to renewfor 3 years the collective-bargaining contract which expiredin 1969. Nothing in the record unfolded at the trial resumedon October 17, 1972, detracts from or undermines said con-clusion.Accordingly, I readopt and reaffirm the findingmade in my decision of March 24, 1972, that Respondentand the Union orally agreed at least to renew for 3 years thecontract which expired in 1969.In addition,I find that nothing was developed at saidOctober 17 hearing to affect the finding made in my saiddecision of March 24 that Respondent failed or refused tobargain with the Union over the effects of the decision toend or close down the production operations of AmericanNeedle and Novelty Company. It follows that I reaffirmand readopt said finding of the March 24 decision upon thisbranch of the case.Further,it is'manifestthat none of the evidence adducedat said October 17 hearing affects the findingmade in saidMarch 24 decision that Respondent failed or refused totransmit checked off union dues, and union health,welfare,and retirement fund payments,pursuant to the terms of the3-year contract orally reached in 1969, covering employeesin the appropriate unit.Such new oral agreement, to theextent not in dispute(i.e., insofar as it renews the contractterminating in 1969) provided for such payment of checked-off dues, and union health, welfare, and retirement fundsfor a period of 3 years. Hence I readopt and reaffirm saidfinding of the March 24 decision upon this aspect of thecase.Then, again, none of the evidence adduced at said Octo-ber 17 hearing requires revision or modification of the find-ing in said March 24 decision that Respondent failed orrefused to provide the Union with relevant informationwhich would enable the Union to bargain concerning, theeffects of Respondent's decision to cease or close down theproduction operations of American Needle and NoveltyCompany. Consequently, I readopt and reaffirm said find-ing of March 24 upon this issue.The remaining-and most important- question is whetherany evidence introduced at said October 17 resumed hear-ing leads to the conclusion that the parties orally agreed in1969 to increase wages 8 cents rather than 10 cents an hourannually for the next 3 years. In said decision of August 24,1972, I found that the parties orally agreedon an annual10-cent-an-hour increase for a period coterminous with theexpiration of the written contract orally extended by Winnand Kronenberger for 3 years.An appraisal of the entire record, including the evidenceintroduced at the said October 17 hearing,convinces me,and I find, that Kronenberger and Winn in 1969 orallyagreed to renew for a period of 3 years the contract expiringin 1969 but with, one modification. That modification pro-vided that the hourly rate of employees in the bargainingunit was to be annually increased 10 cents an hour for theterm of said new contract.While the finding in the foregoing paragraphwas origi-nally made in my decision of March 24, 1972, I herebyreadopt and reaffirm it. Nothing in Winn's testimony onOctober 17, 1972, which I hereby credit, causes me to arriveat any other conclusion; and, in particular, nothing in saidtestimony causes me to find that the parties in 1969 orallyagreed upon an annual increase of 8 cents an hour ratherthan 10 cents an hour. In arriving at this finding I havereviewed the entire record and, upon such review, (1) creditWinn that the parties agreed upon an increase of ld'cents,and not 8 cents, an hour; and (2) do not credit Kronenber-ger to the extent that Kronenberger is contradicted byWinn.The hearing of October 17, 1972, reinforces my convic-tion that the parties orally agreed upon a 10-cent-an-hourannual increase under the new oral contract of 1969, andthat they didnot agree that such increase should be but 8cents an hour. And said hearing of October 17 produced nocreditable evidence which, would lead me to infer that theyagreed upon an 8-cent-an-hour augment or that Winn wasaware that Respondent was paying but 8 cents an houradditionally. Hence it is not necessary to decide whether theUnion ratified an 8-cent-an-hour increaseandwaived the10-cent increase in view of Respondent'sargument thatWinn allegedly had knowledge that the employees werereceiving 8 cents an hour more.Thus I find that Winn creditably testified on October 17,1972, that he first became aware that Respondent was pay-ing but an 8-cent-an-hour increase about 3 weeks before thetrial in this case in August 1971, and that he learned ofRespondent's failure to pay the 10-cent-an-hour increasefrom Dombrow, the General Counsel's attorney. I also findthat no employee complained to Winn thatthe increaseamounted to but 8 cents an hour, and that, because of themanner in which the employees were paid,their checks didnot alert them to the fact that their wage increase was limit-ed to 8 cents an hour. And I further find that, because ofthe method of computing Respondent's contributions to theUnion's various funds,, such as the health, fund and theretirement fund, the Union was not put on notice that thewage increase was 8 cents,rather than 10 cents,an hour.(See Union Exh. B, C, D, and E).Accordingly,upon reassessing the entire record in the AMERICAN NEEDLE & NOVELTY COMPANY549light of the evidence received at the hearing of October17,dopttheRemedy, ConclusionsofLaw,recommended1972,I reaffirm and readopt the findings made in my Deci-Order,and notice to be posted as setforth in mysaid Deci-sion of March24, 1972, It follows,that I reaffirm and rea-Sion of March 24.